DETAILED ACTION
Response to Arguments
Applicant's arguments filed 08/22/2022 have been fully considered but they are not persuasive.
The applicant argues: “However, in Menard, a lower end of the alignment boss 103 is at the same level as the lower surface of the base 110. In contrast to the disclosure of Menard, in amended claim 1, "a lower end of the projection is at a higher level than a lower surface of the outer side part" (emphasis added). Nothing in Minks overcomes the deficiencies of Menard.” This argument is not persuasive because the applicant does not clearly define the term “level”. This is a broad term that is not clearly defined in the specification. The applicant appears to be claiming a distance or position relationship between projection and a lower surface. However, a lower surface of the outer side part or a lower end of the projection are not clearly shown or defined in the disclosure. Any surface could be a lower surface. The applicant needs to more clearly define the distance relationship and the term “level” in order for the claim to clearly define the invention. With the current claim language the examiner cannot clearly determine the bounds of the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 1, the term “higher level” is unclear since a level is not clearly defined in the claims or the disclosure. A “level” is a broad term that is vague and indefinite in the context of the rest of the claim language. The claim will be examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menard et al. (US 2005/0270129) in view of Minks (US 4480243).
In re claim 1, Menard, in figures 1-43 (see figures 2-3 for best view), discloses an electromagnetic relay, comprising: a housing (110) which includes an outer side part, a cover (102) which covers the housing, and includes an inner surface which faces the outer side part when the cover is covering the housing, and a projection (103) which is formed on at least one of the outer side part and the inner surface and contacts with the other one of the outer side part and the inner surface when the cover is covering the housing; wherein the projection contacts with the other one of the outer side part and the inner surface to secure the gap between the outer side part and the inner surface (as seen in the figures), and wherein a lower end of the projection is at a higher level than a lower surface of the outer side part (any end or surface can be interpreted as lower, thus meeting the claim limitations; the term “level” is unclear as discussed in the 112b rejection above) . Menard does not explicitly show an adhesive as claimed. Minks however, in the figure, teaches that it is known in the art to use an adhesive (6) which is interposed and filled in a gap between a side part of the housing and an inner surface of the cover. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an adhesive as taught by Minks in a gap between a side part of the housing and an inner surface of the cover of Mernard to secure the cover and the housing together, and to provide environmental sealing.
In re claim 4, Menard, in figures 1-43 (see figures 2-3 for best view), discloses a plurality of projections are formed on at least one of the outer side part and the inner surface, and each of the projections contacts with the other of the outer side surface and the inner surface (as seen in figure 2).
In re claim 5, Menard, in figures 1-43 (see figures 2-3 for best view), discloses that the outer side part and the inner surface do not contact each other in a space between the projections (as seen in figure 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837